

116 SRES 215 IS: Calling for greater religious and political freedoms in Cuba, and for other purposes.
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 215IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Braun (for himself, Mr. Cotton, Mr. Rubio, and Mr. Cruz) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCalling for greater religious and political freedoms in Cuba, and for other purposes.Whereas the Castro regime has used arbitrary incarcerations, harassment, and intimidation to deny basic freedoms to thousands of Cubans since the Cuban Revolution;Whereas, in April 2019, a family was sent to prison by authorities in Cuba for homeschooling their children;Whereas the children were enrolled in a Christian distance school in Honduras;Whereas the families involved, which included a pastor, cited religious reasons for homeschooling their children;Whereas the Government of Cuba has a history of arresting individuals who chose to homeschool their children and sentencing them to prison time and hard labor;Whereas the Government of Cuba’s insistence on state-controlled education is a sign of authoritarianism, enabling them to indoctrinate youth with a communist ideology;Whereas parents have the right to teach their children free from the state indoctrination of an autocratic regime;Whereas the United States Commission on International Religious Freedom formerly condemned Cuba for actions pertaining to the April 2019 imprisonment of those who homeschool their children;Whereas the United States has instituted an embargo on Cuba in 1960;Whereas the Cuban Liberty and Democratic Solidarity (Libertad) Act of 1996 (22 U.S.C. 6021 et seq.) does not permit these sanctions to be lifted until the Castro regime has been deposed and Cuba has legalized political activity and made a commitment to free and fair elections; andWhereas, despite the 2014 Executive branch decision to normalize relations with Cuba, it is still in the power of Congress to lift an embargo: Now, therefore, be itThat the Senate—(1)expresses solidarity with the people of Cuba in their pursuit of religious freedom;(2)calls on the Government of Cuba to release all political prisoners, including those who have been imprisoned for homeschooling their children;(3)calls on the OAS Inter-American Commission on Human Rights to grant the Precautionary Measures requested on April 25, 2019;(4)calls on the Government of Cuba to recognize the right of parents to teach their own children free from state communist indoctrination;(5)calls on the Government of Cuba to institute democratic reforms, including reforms that guarantee freedom of religion; and(6)calls for the continued implementation of the Cuban Liberty and Democratic Solidarity Act of 1996.